' CHARLES CARROLL, Chief Judge
(dissenting).
I respectfully dissent. An order granting a new trial in a law action is interlocutory, in that rather than to finally dispose of the cause and end the judicial labor therein it leaves the case pending and directs further proceedings designed to lead to and result in a final judgment. It is only by virtue of statute (§ 59.04, Fla.Stat., F. S.A.) that such an order may be appealed. Under Florida Appellate Rule 5.1 which is applicable, the granting of stay of the new trial pending appeal from the order directing it was discretionary and if granted (as the trial court did) was properly conditioned as the rule requires “upon appellant’s giving a good and sufficient bond.” I can not agree that an appeal from an order granting a new trial in a law action operates to prevent the trial judge from proceeding with a new trial during the period of the appeal, in the absence of a stay order (with bond) as contemplated under Rule 5.1 F.A.R. For those reasons I would deny the appellant’s motion.